Name: Council Regulation (EEC) No 345/81 of 9 February 1981 amending Regulation (EEC) No 1655/76 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 38/ 14 Official Journal of the European Communities 11 . 2. 81 COUNCIL REGULATION (EEC) No 345/81 of 9 February 1981 amending Regulation (EEC) No 1655/76 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom THE COUNCIL OF THE EUROPEAN COMMUNITIES, January 1981 at 7 920 tonnes and Regulation (EEC) No 285/81 (3) a quantity limit of 2 640 tonnes for imports from 1 to 10 February 1981 ; whereas it is appropriate to re-extend the possibility of importing New Zealand butter into the United Kingdom on special terms for a limited period and to fix a quantity limit of 6 600 tonnes for the overall period running from 1 to 24 February 1981 , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to the 1972 Act of Accession, and in particular Article 5 (2) of Protocol 18, Having regard to the proposal from the Commission, Whereas, further to Protocol 18 , Council Regulation (EEC) No 1655/76 of 29 June 1976 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom ( x), autho ­ rized the United Kingdom, as a transitional measure, to import certain quantities of New Zealand butter on special terms from 1978 to 1980 ; whereas, in the interval , pending a Council Decision on the Commis ­ sion's proposal regarding new import measures for New Zealand butter into the Community, it was appropriate not to cease application of Regulation (EEC) No 1655/76 on 31 Decemberr 1980 ; Whereas, to this end, Regulation (EEC) No 3475/80 (2) fixed a quantity limit for imports during the month of The last subparagraph of Article 1 (2) of Regulation (EEC) No 1655/76 shall be replaced by the following : The quantity limit shall be fixed at 6 600 tonnes for the period between 1 and 24 February 1981 .' Article 2 This Regulation shall enter into force on 1 1 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1981 . For the Council The President G. BRAKS ( ») OJ No L 185, 9 . 7 . 1976, p . 1 . (2) OJ No L 360, 31 . 12. 1980, p. 19 . (3) OJ No L 32, 4. 2. 1981 , p . 2.